DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3, 6-7 and 14-15 are allowable. 
The restriction requirement among Species A-O as set forth in the Office action mailed on 7 October, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 4-5 and 8-13, directed to nonelected species, are hereby rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1 and 3-15 are now allowable over the prior art of record.

a cylindrical flexible body, a controller, a cylindrical sheathing member and a hard distal member, 
the bend detection sensor comprising a light source, an optical fiber, a detection target and a light sensor, wherein; 
the optical fiber extends along the flexible body, the optical fiber configured to guide light from the light source, 
the detection target in the optical fiber, altering the light in accordance with curvature of the fiber, 
the light sensor configured to detect the light which has been guided through the fiber, 
the controller configured to calculate the bend shape, 
the flexible body disposed about the sheathing member, the sheathing member sheathing the optical fiber, 
the hard distal member at the distal end of the flexible body, configured to hold a distal end of the sheathing member, where
(Claim 1) the sheathing member is as flexible or more flexible than the fiber (Claim 1) or
(Claim 6) the apparatus further comprises a biasing spring tensioning the optical fiber in the fiber’s longitudinal direction (Claim 6). 
 
Kuboi (US PGPUB 2017/0020612) teaches the above except for the limitations specific to claims 1 and 6 (as designated above). 
Suzuki et al. (US PGPUB 2002/0183592) teaches the above except for the distal hard member, or the limitations specific to claims 1 and 6. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional limitations as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON B FAIRCHILD/Examiner, Art Unit 3795